           Case 1:21-cv-00047-BLW Document 7 Filed 02/05/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  ROBERT PURBECK,
                                                   Case No. 1:21-cv-00047-BLW

           Plaintiff,                              MEMORANDUM DECISION
                                                   AND ORDER
            v.

  ROBERT MONTY WILKINSON, in
  his professional capacity as acting
  Attorney General, et al,

           Defendants.



                                    INTRODUCTION
       Before the Court is pro se Plaintiff Robert Purbeck’s Emergency Motion for

a Temporary Restraining Order and Preliminary Injunction (Dkt. 3). For the

reasons explained below, the Court will deny the Motion.1

                                     BACKGROUND

       On January 31, 2021, Purbeck filed an Emergency Motion for a Temporary




       1
         Purbeck has also filed a Return of Property Pursuant to Rule 41(G) and Motion to
Quash the Search Warrant (Dkt. 2), Motion for Appointment of Counsel (Dkt. 4), and
Application for Leave to Proceed in Forma Pauperis (Dkt. 5). These motions will not be
addressed here.



MEMORANDUM DECISION AND ORDER - 1
           Case 1:21-cv-00047-BLW Document 7 Filed 02/05/21 Page 2 of 4




Restraining Order and Preliminary Injunction (“TRO”) against Robert Monty

Wilkinson, acting Attorney General.2 He asserts that the Government violated

Article 15 of the Convention Against Torture by “threating to introduce torture

tainted evidence to a grand jury.” Dkt. 3 at 1. According to Purbeck, he was

interrogated for “7.5-8” hours in the sun with no water and suffered heatstroke and

severe dehydration. Id. at 3.

       Purbeck further asserts that the “AUSA has threatened to seek life

imprisonment plus 2 years if he presents evidence to the grand jury.” Dkt. 3 at 2.

Purbeck seeks a TRO to prevent any evidence allegedly obtained during this

interrogation to be presented in any grand jury or judicial proceedings until an

evidentiary hearing is conducted. Id. at 6.

                                        ANALYSIS

       Purbeck asserts that the Government violated Article 15 of the Convention

Against Torture (“Convention”) by “threatening to introduce torture tainted

evidence to the grand jury.” He seeks a TRO to prevent evidence allegedly

obtained during the interrogation from being presented to the grand jury or in any

judicial proceeding. However, the Convention does not provide a private right of



       2
         To the extent Purbeck is seeking a TRO against any other defendant, the Court denies
that as well.



MEMORANDUM DECISION AND ORDER - 2
         Case 1:21-cv-00047-BLW Document 7 Filed 02/05/21 Page 3 of 4




action. See Renkel v. United States, 456 F.3d 640, 643-44 (6th Cir. 2006); see also

Sepulveda v. UMass Correctional Health, Care, 160 F. Supp. 3d 371, 388-389 (D.

Mass. 2016) (holding the Convention does not provide civil redress within the

United States), Torrez v. Correctional Corp. of America, 2008 WL 191983, *3 n.5

(D. Ariz. 2008) (holding the Convention does not provide a private right of action).

Accordingly, the Court cannot provide relief on this basis.

      Even if the Court were to construe Purbeck’s request as seeking to suppress

improper evidence through the exclusionary rule, he is still not entitled to relief.

See United States v. Calandra, 414 U.S. 338, 354 (1974) (exclusionary rule not

applicable to grand jury proceedings).

      In any event, Purbeck’s request is premature as he has not established where

or when the alleged evidence is expected to be presented, if at all. See Texas v.

United States, 523 U.S. 296, 300 (1998). He simply wishes to prevent the alleged

evidence from being introduced in “any grand jury in any district.” Dkt. 3 at 6. The

proper avenue to challenge evidence presented to a grand jury is through a motion

to dismiss the Indictment after it has been returned. See United States v. Chanen,

549 F.2d 1306, 1313 (9th Cir. 1977). As such, Purbeck’s TRO request is not

properly before the Court for consideration.

                                     ORDER




MEMORANDUM DECISION AND ORDER - 3
        Case 1:21-cv-00047-BLW Document 7 Filed 02/05/21 Page 4 of 4




NOW THERFORE IT IS HEREBY ORDERED THAT the Emergency Motion for

a Temporary Restraining Order and Preliminary Injunction (Dkt. 3) is DENIED.



                                          DATED: February 5, 2021


                                          _________________________
                                          B. Lynn Winmill
                                          U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
